Being of the opinion that the judgment in this case should be affirmed, I think that it should be made clear that the trial court did not hold that the appellant was not entitled to membership in the retirement fund, but merely that her total length of service was not sufficient to entitle her to annuity benefits. In its memorandum opinion, which was specifically made the basis of the judgment, the court said:
"I am convinced that her application in May, 1934, was timely and she should be admitted to membership in the Retirement Fund,provided her length of teaching service entitles her to that privilege under R.R.S., Sec. 5010."
The judgment declared that appellant was "not entitled to annuity benefits of the Local Teachers' Retirement Fund of Seattle School District," and for that reason the action of the board in rejecting her claim for annuity benefits was affirmed. So that the question here does not concern the right to membership, but simply the right to immediate benefits. *Page 274 
Appellant's entire teaching experience was embraced within the period from 1896 to 1934, a total span of thirty-eight years, but it is conceded that in the year 1913-1914, she was engaged in travel under leave of absence, and that, between June, 1927, and July, 1933, a period of six years, she did not teach at all, either as a regular teacher or as a substitute. Her actual teaching experience, therefore, both as a regular and as a substitute teacher, was comprised within a period of thirty-two school years. Again, however, it must be remembered that, as stated in the majority opinion, she actually taught regularly only twenty-two full school years (or twenty-three full school years if she be credited with the year of travel), and that the remaining period of nine years, which was spent in Seattle, was given to substitute teaching for fractional parts of the year. These fractional parts varied from a minimum of twenty-three days to a maximum of 180 days per year.
At the time with which we are here concerned, the full school year in the Seattle school district, which is a district of the first class, comprised a period of 189 days. This the majority concedes. The statute, Rem. Rev. Stat., § 4805 [P.C. § 5007], specifically provides that every board of directors of a school district of the first class shall have power "to determine the length of time over and above eight (8) months that school shall be maintained." The rule, therefore, under which the board fixed the length of the school year has the sanction of the legislature.
The number of months making up a regular school year varied in the different districts in which appellant taught. In some, it was as low as three months; in the Seattle district, it was, at that time, ten months. The total number of months in which appellant was engaged as a regular teacher aggregated 204. Her substitute *Page 275 
teaching, scattered over a period from 1918 to 1934, aggregated 1175 days, which she in her application converted into months by dividing the total number of such days by twenty, on the basis of a twenty-day school month. Thus, she says, her substitute teaching amounted to fifty-eight months and fifteen days, which, when added to her regular teaching for 204 months, made a total of 262 months and fifteen days. It may be conceded that, upon her computation, or by any other method of computation, she taught in excess of 240 months, and to that extent satisfied the statute.
But we still have that provision of Rem. Rev. Stat., § 5010 [P.C. § 4440], which required appellant to have been a teacher for "a period of, or periods aggregating thirty years." In other words, she must have taught, not only a minimum of 240 months, but also a minimum of thirty years, in order to meet the full requirements of the statute.
The majority, though quoting a part of Rem. Rev. Stat., § 5002 [P.C. § 4432], fails, in my opinion, to give it the proper interpretation and force. In order to have it definitely before us, I quote the same portion again:
". . . In making allowance for former service, a year of service shall be a legal school year where the service was rendered and fractions of years of service may be counted in computing the total years of service when the sum of such fraction equals one or more years: Provided, that no teacher shall receive more than one year's credit for teaching in any school year, as defined by the school code of this state."
We note several important provisions in this section of the statute: (1) A year of service is a legal school year where theservice is rendered; (2) fractions of years of service may be counted in computing total years of service; and (3) no more than one year's credit is to be allowed for teaching in any school year. *Page 276 
First, it will be noted that the legal school year is to be determined by the length of the school year where the service is rendered. In this instance, the service particularly under inquiry and to be computed was rendered in the Seattle school district where, at the time here involved, the length of the school year was 189 days. Hence, to receive credit for a school year in that district, appellant must have taught 189 days.
Next, fractions of years of service may be counted in computing the total years of service, but, according to the context of the statute, they must likewise be computed on the basis of the length of the school year in the particular district. As the length of the school year varied in different districts, the fractional credits for time taught would also vary. Hence, as I view it, the days which appellant taught in the Seattle district must be considered as fractional parts of a year of 189 days.
Finally, no more than one year's credit may be allowed for teaching in any school year; that is to say, a teacher may not, within a single year, take credit for having taught two school years of three months each and thereby receive more than one year's credit, nor may she convert the fractional part of a long year into a greater fraction measured by a short year.
Converting 1175 days of substitute service in the Seattle district into terms of fractional years, we divide 1175 by 189 and obtain a quotient of 6.21 years. If we add this to the twenty-two years of appellant's regular service, we get a total of 28.21 years, which falls short of the thirty-year requirement. If we credit appellant with the year devoted to travel, the total still falls short of the required thirty years.
It is to be kept in mind that this case is presented to us, as it was to the superior court and also to the local board, upon appellant's application for membership in *Page 277 the fund, made in 1934. That being the fact, the provisions of Rem. Rev. Stat., § 5002, with reference to allowance for former service, necessarily came into full play. In computing the allowance for such former service, the length of the school year in Seattle became a controlling factor. A year of service was a legal school year where the service was rendered, and fractions of years are to be computed on the same basis. Upon that basis, appellant did not fulfill the thirty-year requirement.
The construction placed by the majority on Rem. Rev. Stat., § 5010, is that a teacher's aggregate experience is sufficient if it merely covers some portion of each year for thirty years, provided that it includes 240 full months of service. With that interpretation I do not agree.
This very case is a good illustration of how the statute, as thus construed, will operate in the Seattle district. Although the thirty-year period in that district would aggregate three hundred school months, nevertheless a teacher therein may actually teach only twenty-four school years of ten months each, thus fulfilling the 240-month requirement, and then complete the thirty-year requirement by doing only one day of substitute teaching, per year, for six subsequent years. I do not believe that the law contemplated any such result. I think that it was intended that a teacher should have completed thirty years of service according to the length of the year in the district where the service was rendered, and that fractional parts of the year should be computed on the same basis.
The answer to the problem before us, it seems to me, may be illustrated and expressed in this way: If a teacher shall have taught the equivalent of thirty school years of eight months each, she would thereby fulfill both the 240-month and the thirty-year requirements. *Page 278 
If she teaches the equivalent of thirty school years of less than eight months each, she then falls short of the 240-month requirement. If she teaches the equivalent of less than thirty school years, consisting of more than eight months each, she then falls short of the thirty-year requirement, even though she has taught more than 240 months. In any one of these circumstances, however, the fractional years, if considered, must be based upon the length of the school year in the district where the service is rendered.
Appellant may have taught more than 240 months in the aggregate, but the total period of her teaching service did not aggregate thirty years, because the sum of the fractional years, measured by the length of the school year in the Seattle district where the substitute service was rendered, was not sufficient, when added to her total service of regular teaching, to make up the required period of thirty years.
For these reasons, I am compelled to dissent.
ROBINSON, J., concurs with STEINERT, C.J. *Page 279